DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, filed 5/20/2022, with respect to the 35 U.S.C. 103 rejections over Takasawa (US 2007/0217293) in view of Fukuda (US 2017/0088912) have been fully considered and are persuasive. The rejections have been withdrawn. However, upon further search and consideration, new grounds of rejections are entered in view of Isozaki et al. (JP 2005-097682) and Inoue et al. (WO 2021/100687).
The Double Patenting rejection is withdrawn in view of the Terminal Disclaimer filed 5/20/2022. The claim objection is moot in view of Applicant’s cancellation of the claim.


Terminal Disclaimer
The terminal disclaimer filed on 5/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents granted on applications 17/093,791; 17/012,125; 17/188,851; 17/118,808; and 17/083,388 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (WO 2021/100687).
Regarding claims 1-2, Inoue teaches the claimed stainless steel composition as compared to the claimed composition, in weight percent:

Claim 1
Claim 2
Inoue, p. 1, ¶ 10- p. 2, ¶ 2
Cr
18-22
20-22
16-25
Mo
1.3-2.8
1.8-2.8
0.10-3.0
Nb
0.30-0.50
0.30-0.35
0-0.80
Cu
0.1-0.8
0.1-0.2
0.1-2.0
Ni
<0.5
<0.2
0.1-2.0
Mn
<0.8
<0.5
0.01-1.50
Si
<0.5
<0.3
0.01-1.50
P
<0.1
<0.03
0.010-0.050
S
<0.05
<0.01
0.0001-0.010
N
<0.05
<0.01
0.001-0.030
C
<0.05
<0.02
0.001-0.020
Fe
Balance
Balance
Balance


The prior art composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Inoue further teaches the base material has a nitride layer formed on the surface thereof (p. 1, ¶ 10). This nitride layer is formed by annealing the alloy in a nitrogen gas atmosphere (p. 2, ¶ 6), corresponding to the claimed nitrogen absorption treatment.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (WO 2021/100687), as applied to claim 1, further in view of Takasawa et al. (US 2007/0217293).
Regarding claims 5-6, the limitations of claim 1 have been addressed above. Inoue does not expressly teach a watch comprising the ferritic stainless steel. Takasawa discloses a ferritic stainless steel having a similar composition (see ¶ 81) which is subject to nitrogen austenitizing at the surface to form a watch component (¶ 84-86). Because the prior art recognizes similar ferritic stainless steel compositions which are subject to a surface nitrogen austenitizing are suitable for watch components, it would have been obvious at the effective time of filing for the claimed invention for one for ordinary skill in the art to substitute for the ferritic stainless steel of Inoue as a watch cover.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. (JP 2005-097682).
Regarding claims 1-2, Isozaki teaches the claimed stainless steel composition as compared to the claimed composition, in weight percent:

Claim 1
Claim 2
Isozaki, p. 1, ¶ 8 - p. 2, ¶ 1
Cr
18-22
20-22
12-20
Mo
1.3-2.8
1.8-2.8
≤4.0
Nb
0.30-0.50
0.30-0.35
≤0.5
Cu
0.1-0.8
0.1-0.2
≤5.0
Ni
<0.5
<0.2
3.0-10.0
Mn
<0.8
<0.5
≤2.0
Si
<0.5
<0.3
≤2.0
P
<0.1
<0.03
≤0.060
S
<0.05
<0.01
≤0.020
N
<0.05
<0.01
≤0.10
C
<0.05
<0.02
≤0.15
Fe
Balance
Balance
Balance


The prior art composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The steel of Isozaki contains some ferrite (see p. 3). Isozaki further teaches the base material has a nitride layer formed on the surface thereof formed by nitriding (p. 2, ¶ 3), corresponding to the claimed nitrogen absorption treatment.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. (JP 2005-097682), as applied to claim 1, further in view of Takasawa et al. (US 2007/0217293).
Regarding claims 5-6, the limitations of claim 1 have been addressed above. Isozaki does not expressly teach a watch comprising the ferritic stainless steel. Takasawa discloses a ferritic stainless steel having a similar composition (see ¶ 81) which is subject to nitrogen austenitizing at the surface to form a watch component (¶ 84-86). Because the prior art recognizes similar ferritic stainless steel compositions which are subject to a surface nitrogen austenitizing are suitable for watch components, it would have been obvious at the effective time of filing for the claimed invention for one for ordinary skill in the art to substitute for the ferritic stainless steel of Inoue as a watch cover.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784